DETAILED ACTION
Claim(s) 1-8 are presented for examination. 
Claim(s) 1 and 3-5 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 6-7 of 10), filed August 26th, 2022, with respect to rejection of claim(s) 1-8 under 35 U.S.C. 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 7-9 of 10), filed August 26th, 2022, with respect to rejection of claim(s) 1-8 under 35 U.S.C. § 102(a)(1) have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over SHAO et al. (US 2016/0150510 A1) hereinafter “SHAO” in view of NABETANI et al. (US 2018/0076992 A1) hereinafter “NABETANI”.

Regarding Claim 1,
	Shao discloses a base station device [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, a network device or base station “0”] comprising: 
	a storage that stores a plurality of pieces of identification information each of which corresponds to any of a plurality of groups [see fig. 7, pg. 19, ¶260 lines 1-10, a configuring unit “71” configured to: configure a first resource set group of a physical downlink control channel set and a second resource set group of a physical downlink control channel for retransmission], each of the plurality of groups indicating unit data subject to retransmission out of predetermined number of unit data included in transmission data to be transmitted to a terminal device [see pg. 19, ¶260 lines 1-10, the groups of the physical downlink control channel for retransmission correspond to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set], the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 19, ¶267 lines 1-7, the information about the first resource set group includes time-frequency resource configuration information of the physical downlink control channel set and the information about the second resource set group includes time-frequency resource configuration information of the physical downlink control channel for retransmission], the second number being larger than the first number [see pgs. 18-19, ¶258 lines 1-25, the first network device separately configures the first resource set group used for initial transmission and the second resource set group used for retransmission], the first group including first unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the first resource set group is used by the UE to detect a physical downlink control channel that is in the first resource set group of the physical downlink control channel set and corresponding to the downlink data], the second group including the first unit data and a second unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the second resource set group is used by the UE to detect a physical downlink control channel that is in the second resource set group of the physical downlink control channel for retransmission and corresponding to the downlink data]; 
	a receiver that receives [see fig(s). 4 & 7: Step “402”, pg. 15, ¶207 lines 1-11; pg. 19, ¶265 lines 1-6, a receiving unit “73” of the first network device receives], from the terminal device [see fig. 4: Step “402”, pg. 15, ¶207 lines 1-11, from the user equipment], identification information included in the plurality of pieces of identification information and corresponding to transmission data transmitted to the terminal device [see fig. 4: Step “402”, pg. 15, ¶207 lines 1-11, acknowledgement information according to resource configuration information indicated by configuration information of a physical uplink control channel and the configuration information of the physical uplink control channel notified by the first network device to the user equipment in advance]; 
	a communication controller that determines a retransmission group among the plurality of groups by referring to the storage [see fig. 4: Step “403”, pg. 5, ¶72 lines 1-9; pg. 15, ¶211 lines 1-9, a processor configured to: configure a first resource set group of a physical downlink control channel set for user equipment, and configure, for the user equipment, a second resource set group of a physical downlink control channel for retransmission, where the physical downlink control channel for retransmission is a physical downlink control channel for retransmission corresponding to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set]; and 
	a transmitter that transmits all pieces of unit data included in the determined retransmission group that is determined by the communication controller [see fig. 4: Step “403”, pg. 5, ¶73 lines 1-4; pg. 15, ¶211 lines 1-9, a transmitter, configured to send information about the first resource set group and information about the second resource set group that are configured by the processor], to the terminal device [see fig(s). 4 & 7: Step “403”, pg. 5, ¶73 lines 1-4; pg. 15, ¶211 lines 1-9, to the user equipment].
	Although Shao discloses the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong, Shao does not explicitly teach the second number “of pieces of unit data” being larger than the first number “of pieces of unit data”.
	However NABETANI discloses the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 2, ¶30 lines 1-10, the receiver receives N pieces of first data transmitted by N terminals in a multiplexed manner (i.e. first group); generates combined data by combining a piece of second data with one of the N pieces of first data (i.e. second group)], the second number of pieces of unit data being larger than the first number of pieces of unit data [see pg. 2, ¶30 lines 1-10, the receiver decodes the N pieces of first data by using N decode processors selected from among M decode processors where M is an integer larger than N; and decodes the combined data by using a first decode processor, among the M decode processors, other than the N decode processors].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second number “of pieces of unit data” being larger than the first number “of pieces of unit data” as taught by NABETANI in the system of Shao for obtaining the correct piece of likelihood information by adding the pieces of likelihood information together to eliminate the impacts of the noise [see NABETANI pg. 9, ¶98 lines 14-17].

Regarding Claim 2,
	The combined system of Shao and NABETANI discloses the base station device according to claim 1 [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, the (first) network device or base station “0”].	
	Shao further discloses wherein the base station device notifies [see fig. 6: Step “605”, pg. 18, ¶247 lines 1-4, the base station “0” sends], to the terminal device [see fig. 6: Step “605”, pg. 18, ¶247 lines 1-4, to the UE], of a mixed state of unit data subject to retransmission and unit data of new transmission that are included in the transmission data to be transmitted to the terminal device by a predetermined control channel [see fig. 6: Step “605”, pg. 18, ¶247 lines 1-4, configuration information of a physical uplink control channel and/or transmit power configuration information of the physical uplink control channel].

Regarding Claim 4, 
	Shao discloses a base station device [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, a network device or base station “1”] comprising: 
	a storage that stores a pattern of decoding result of predetermined number of unit data included in reception data that is received from a terminal device [see fig. 7, pg. 18, ¶251 lines 1-10, a configuring unit “71” configured to: receive via a receiver “73”, acknowledgement information according to resource configuration information fed back from the UE], and a plurality of pieces of identification information each of which corresponds to any of a plurality of groups [see fig. 7, pg. 19, ¶260 lines 1-10, a first resource set group of a physical downlink control channel set and a second resource set group of a physical downlink control channel for retransmission], each of the plurality of groups indicating unit data subject to retransmission out of the predetermined number of unit data [see pg. 19, ¶260 lines 1-10, the groups of the physical downlink control channel for retransmission correspond to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set], the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 19, ¶267 lines 1-7, the information about the first resource set group includes time-frequency resource configuration information of the physical downlink control channel set and the information about the second resource set group includes time-frequency resource configuration information of the physical downlink control channel for retransmission], the second number being larger than the first number [see pgs. 18-19, ¶258 lines 1-25, the first network device separately configures the first resource set group used for initial transmission and the second resource set group used for retransmission], the first group including first unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the first resource set group is used by the UE to detect a physical downlink control channel that is in the first resource set group of the physical downlink control channel set and corresponding to the downlink data], the second group including the first unit data and a second unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the second resource set group is used by the UE to detect a physical downlink control channel that is in the second resource set group of the physical downlink control channel for retransmission and corresponding to the downlink data]; 
	a processor that determines whether decoding of each unit data included in reception data received from the terminal device succeeds [see fig. 4: Step “403”, pg. 5, ¶72 lines 1-9; pg. 15, ¶211 lines 1-9, a processor configured to: configure a first resource set group of a physical downlink control channel set for user equipment, and configure, for the user equipment, a second resource set group of a physical downlink control channel for retransmission], that refers to the storage based on the pattern of decoding result of each unit data to generate identification information corresponding to the pattern of decoding result [see fig. 4: Step “403”, pg. 5, ¶72 lines 1-9; pg. 15, ¶211 lines 1-9, wherein, the physical downlink control channel for retransmission is a physical downlink control channel for retransmission corresponding to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set]; and 
	a transmitter that transmits the identification information generated by the processor to the terminal device [see fig. 4: Step “403”, pg. 5, ¶73 lines 1-4; pg. 15, ¶211 lines 1-9, a transmitter, configured to send information about the first resource set group and information about the second resource set group that are configured by the processor to the user equipment].
	Although Shao discloses the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong, Shao does not explicitly teach the second number “of pieces of unit data” being larger than the first number “of pieces of unit data”.
	However NABETANI discloses the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 2, ¶30 lines 1-10, the receiver receives N pieces of first data transmitted by N terminals in a multiplexed manner (i.e. first group); generates combined data by combining a piece of second data with one of the N pieces of first data (i.e. second group)], the second number of pieces of unit data being larger than the first number of pieces of unit data [see pg. 2, ¶30 lines 1-10, the receiver decodes the N pieces of first data by using N decode processors selected from among M decode processors where M is an integer larger than N; and decodes the combined data by using a first decode processor, among the M decode processors, other than the N decode processors].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second number “of pieces of unit data” being larger than the first number “of pieces of unit data” as taught by NABETANI in the system of Shao for obtaining the correct piece of likelihood information by adding the pieces of likelihood information together to eliminate the impacts of the noise [see NABETANI pg. 9, ¶98 lines 14-17].

Regarding Claim 5,
Shao discloses a terminal device [see fig(s). 1 & 9, pg. 19, ¶269 lines 1-7, a user equipment (UE)] comprising: 
	a storage that stores a plurality of pieces of identification information each of which corresponds to any of a plurality of groups [see fig. 9, pgs. 19-20, ¶270 lines 1-7, a storage unit “90” configured to: store information about a first resource set group of a physical downlink control channel set and store information about a second resource set group of a physical downlink control channel for retransmission sent by the first network device to the user equipment in advance], each of the plurality of groups indicating unit data subject to retransmission out of predetermined number of unit data included in transmission data to be transmitted to a base station device [see pg. 19, ¶260 lines 1-10, the groups of the physical downlink control channel for retransmission correspond to downlink data indicated by a physical downlink control channel in at least one subset of the physical downlink control channel set], the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 19, ¶267 lines 1-7, the information about the first resource set group includes time-frequency resource configuration information of the physical downlink control channel set and the information about the second resource set group includes time-frequency resource configuration information of the physical downlink control channel for retransmission], the second number being larger than the first number [see pgs. 18-19, ¶258 lines 1-25, the first network device separately configures the first resource set group used for initial transmission and the second resource set group used for retransmission], the first group including first unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the first resource set group is used by the UE to detect a physical downlink control channel that is in the first resource set group of the physical downlink control channel set and corresponding to the downlink data], the second group including the first unit data and a second unit data included in the predetermined number of unit data [see pg. 17, ¶237 lines 1-9, the information about the second resource set group is used by the UE to detect a physical downlink control channel that is in the second resource set group of the physical downlink control channel for retransmission and corresponding to the downlink data]; 
	a receiver that receives [see fig(s). 3 & 9: Step “301”, pg. 13, ¶185 lines 1-13; pg. 19, ¶269 lines 1-7, an acquiring unit “91” of the user equipment receives], from the base station device [see fig(s). 3 & 9: Step “301”, pg. 13, ¶185 lines 1-13; pg. 19, ¶269 lines 1-7, from a first network device], identification information included in the plurality of pieces of identification information and corresponding to transmission data transmitted to the base station device [see fig. 3: Step “301”, pg. 13, ¶185 lines 1-13, at least one physical downlink control channel according to information about a first resource set group, acquires first control information carried on the at least one physical downlink control channel, and receives downlink data according to scheduling information that is of the downlink data and included in the first control information]; 
	a communication controller that determines a retransmission group among the plurality of groups by referring to the storage [see fig(s). 3 & 9: Step “302”, pg. 13, ¶188 lines 1-8; pg. 19, ¶269 lines 1-7, a processing unit “92” of the user equipment detects, in a second resource set group corresponding to information about the second resource set group sent by the first network device, a physical downlink control channel for retransmission corresponding to the downlink data]; and 
	a transmitter that transmits all pieces of unit data included in the determined retransmission group that is determined by the communication controller [see fig 10, pg. 20, ¶276 lines 1-19, a sending unit “93” of the user equipment, configured to send acknowledgement information of the downlink data according to the resource information that is of the physical uplink control channel and determined by the processing unit “92”], to the base station device [see fig 10, pg. 20, ¶276 lines 1-19, to the first network device].
	Although Shao discloses the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong, Shao does not explicitly teach the second number “of pieces of unit data” being larger than the first number “of pieces of unit data”.
	However NABETANI discloses the plurality of groups including a first group to which a first number of pieces of unit data belong and a second group to which a second number of pieces of unit data belong [see pg. 2, ¶30 lines 1-10, the receiver receives N pieces of first data transmitted by N terminals in a multiplexed manner (i.e. first group); generates combined data by combining a piece of second data with one of the N pieces of first data (i.e. second group)], the second number of pieces of unit data being larger than the first number of pieces of unit data [see pg. 2, ¶30 lines 1-10, the receiver decodes the N pieces of first data by using N decode processors selected from among M decode processors where M is an integer larger than N; and decodes the combined data by using a first decode processor, among the M decode processors, other than the N decode processors].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second number “of pieces of unit data” being larger than the first number “of pieces of unit data” as taught by NABETANI in the system of Shao for obtaining the correct piece of likelihood information by adding the pieces of likelihood information together to eliminate the impacts of the noise [see NABETANI pg. 9, ¶98 lines 14-17].

Regarding Claim 7,
	The combined system of Shao and NABETANI discloses the base station device according to claim 1 [see fig(s). 1, 7 & 8, pg. 19, ¶259 lines 1-6, the network device or base station “0”].
	Shao further discloses wherein the pieces of unit data are code blocks [see pg. 10, ¶154 lines 15-17, one or more physical resource blocks or physical resource block pairs (PRB Pair for short) with two physical resource blocks in one subframe].

Regarding Claim 8,
	The combined system of Shao and NABETANI discloses the terminal device according to claim 5 [see fig(s). 1 & 9, pg. 19, ¶269 lines 1-7, the user equipment (UE)].
	Shao further discloses wherein the pieces of unit data are code blocks [see pg. 10, ¶154 lines 15-17, one or more physical resource blocks or physical resource block pairs (PRB Pair for short) with two physical resource blocks in one subframe].

Allowable Subject Matter
Claims 3 and 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469